Citation Nr: 0310866	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for Lown-Ganong-
Levine syndrome (LGLS), currently evaluated as zero percent 
disabling.

2.  Entitlement to an increased evaluation for status post 
anterior cervical fusion, discectomy for ruptured disc, C5-
C6, currently evaluated as 40 percent disabling.

3.  Entitlement to service connection for abdominal 
hysterectomy and bilateral salpingo-oophorectomy.

4.  Entitlement to service connection for carpel tunnel 
syndrome (CTS) of the right wrist, secondary to CTS of the 
left wrist.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied increased ratings 
for LGLS and status post anterior cervical fusion, discectomy 
for ruptured disc at C5-C6, and service connection for 
abdominal hysterectomy and bilateral salpingo-oophorectomy 
and CTS of the right wrist.

In a statement from the veteran received in April 2001, she 
stated that she had significant emotional depression due to 
her neck disability.  To the extent that this statement may 
raise the issue of service connection for depression, it is 
referred to the RO for appropriate action.

The Board notes that the veteran raised the issue of loss of 
a creative organ due to a hysterectomy in a claim received in 
February 2000.  This issue is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for abdominal 
hysterectomy and bilateral salpingo-oophorectomy, and 
entitlement to service connection for carpel tunnel syndrome 
(CTS) of the right wrist, secondary to CTS of the left wrist, 
are the subject of a remand and will be addressed in that 
section of this decision.




FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the increased rating claims have been obtained 
by the RO.

2.  LGLS was manifested by one occurrence of sinus 
tachycardia within a one-year period.

3.  Status post anterior cervical fusion, discectomy for 
ruptured disc is manifested by limitation of motion, painful 
motion, muscle spasm, and radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 10 percent, 
and no more, for LGLS have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.20, 4.104, Diagnostic Code 7010 (2002).

2.  The criteria for an increased evaluation to 60 percent, 
and no more, for status post anterior cervical fusion, 
discectomy for ruptured disc at C5-C6 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5293 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the August 2001 statement of the case and the October 
2002 supplemental statement of the case, the veteran and her 
representative have been notified of the law and regulations 
governing entitlement to the benefits sought, the evidence 
which would substantiate the claims, and the evidence that 
has been considered in connection with the appeal.  Moreover, 
in a letter dated in March 2001, the RO specifically informed 
the veteran of the VCAA and VA's duty to assist and notify 
under the new law.  The Board finds that these documents 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been provided ample opportunity to submit such 
information and evidence.

Although all of the notification requirements have been met 
for all issues that are currently before the Board, VA's duty 
to assist has only been complied with in regard to the claims 
for increased evaluations.  As shown in the remand below, the 
service connection claims require additional development 
before VA's obligation to assist the veteran has been 
satisfied.
Factual Background

Service connection for LGLS and status post anterior cervical 
fusion, discectomy for ruptured disc at C5-C6 was established 
in a March 1995 rating decision based on evidence of 
diagnoses and treatment in service.  Initial evaluations of 
zero percent and 10 percent were assigned, respectively, to 
reflect the level of disability demonstrated.  A March 1998 
rating decision increased the evaluation from 10 percent to 
40 percent for status post anterior cervical fusion, 
discectomy for ruptured disc based on evidence of increased 
disability.

A social work note from the Biloxi VA Medical Center (VAMC) 
dated in January 1999 reported that the veteran indicated 
that she had no problems with cardiac dysrhythmia

Progress notes from the Asheville VAMC dated in April 1999 
noted a regular sinus rhythm.  In July 1999, progress notes 
included complaints of neck pain since the cervical fusion.  
She had a bulging disc in the space above her cervical fusion 
and an actual herniated disc below the fusion.

An outpatient neurosurgical note from the Durham VAMC dated 
in November 1999 reported the veteran's complaints of neck 
pain with a small amount of bilateral upper extremity pain 
radiating into the lateral portion of the hand.  The 
assessment was that the neck pain was unlikely related to a 
bulging disc but it was not possible to draw any firm 
conclusions due to the lack of a complete MRI and the absence 
of plane films.

Progress notes from the Asheville VAMC dated in April 1999 
noted a regular sinus rhythm.  Complaints of continued neck 
pain were noted in July 1999.  An electrocardiogram conducted 
in September 1999 yielded normal results.  

The veteran underwent a MRI of the cervical spine in February 
2000 at the Asheville VAMC.  The impression was mild spinal 
stenosis at C6-C7 secondary to degenerative joint disease.  
No compression of the cord was noted.  There was no bulging 
or herniated disc.  A nursing assessment indicated that the 
veteran's neck was positive for muscle spasm.

Records from the Durham VAMC dated in April 2000 indicated 
the veteran underwent an EMG.  The summary of findings 
revealed the left median and ulnar sensory, and left median 
motor responses were normal.  EMG of selected muscles in the 
left arm showed old reinnervation changes in the biceps and 
pronator teres muscles.  EMG of the right arm, and right and 
left paraspinal muscles from C5 to T1 were normal.  The 
conclusion was that the study was abnormal, most consistent 
with a previously resolved C6 radiculopathy.  There was no 
evidence of an active left or right radiculopathy from C5 to 
T1.

The veteran underwent a VA examination in July 2000.  
Examination of the heart revealed a normal rhythm with no 
abnormality noted.  Results of an ECG were normal.  An 
orthopedic examination report noted no new complaints.  Her 
neck demonstrated forward flexion to 44 degrees, backward 
flexion to 36 degrees, lateral flexion bilaterally to 24 
degrees, left rotation to 55 degrees, and right rotation to 
44 degrees.  No spasms or any real restriction was noted on 
the examination.

Progress notes from the Asheville VAMC dated in September 
2000 indicated that the veteran assessed pain due to her neck 
disability to be  a constant 6.5 on a scale of 1 to 10 that 
sometimes increased to 9.  In was noted that she was seen in 
January with a severe spasm problem for which muscle 
relaxants were prescribed.

A MRI of the cervical spine without contrasts was performed 
in March 2001.  The results, which were reported by Donald T. 
Lesher, M.D., revealed status post previous surgical fusion 
at C5-C6 without complication.  Smaller soft disc herniation 
at C4-C5 to the right of midline with minimal compression in 
the area of the right C5 nerve root sleeve.  Larger soft disc 
herniation at C6-C7 to the right of midline with compression 
of the right C7 nerve root sleeve.  The findings did not 
correlate with left arm pain, which appeared to be the 
veteran's principle complaint.

A consultation report from Anne M. Jackson, M.D., dated in 
March 2001 included the veteran's history.  Reference was 
made to an MRI of the cervical spine performed one year 
earlier at a VA hospital, which was not available for review.  
She complained of neck and shoulder pain, and tingling and 
weakness.  Neurological examination revealed decreased 
pinprick sensation in a C6 distribution bilaterally.  In view 
of the history and examination, the assessment was that the 
findings were suspicious for CTS +/- cervical radiculopathy 
(double crush syndrome).  An electromyography (EMG) was 
conducted in April 2001.  The abnormal study showed that 
there was electrodiagnostic evidence compatible with the 
diagnosis of C5-C6 radiculopathy involving the left upper 
extremity and no involvement with the right.  There was no 
electrodiagnostic evidence of other mononeuropathies, 
plexopathy or radiculopathy that involved the left and right 
upper extremities.  A general examination revealed that the 
heart rate and rhythm were normal without murmurs, gallops, 
or rubs.  

A statement from the veteran's roommate dated in April 2001 
indicated that the veteran had frequent neck spasms and a lot 
of pain.  At times, it made it difficult for the veteran to 
drive and get out of bed.

A statement from the veteran dated in April 2001 indicated 
she had constant pain, muscle spasms, and headaches due to 
her neck disability.

Progress notes dated in July 2001 from the Asheville VAMC 
recorded continued complaints of increased neck pain with 
pain down the arms that was burning in nature.  In September 
2001, she complained of more arrhythmia problems with her 
heart.  On examination, there was a regular sinus rhythm and 
no murmur.  In October 2001, the veteran had her Holter 
Monitor when she was seen.  The EMG that morning showed a 
sinus tachycardia (96). 

The veteran underwent a VA examination in June 2002.  During 
the orthopedic examination, she complained of chronic pain in 
the neck with soreness on both sides that increased with 
motion, radiation with burning feelings, and some tingling 
towards the upper arms on down to the forearms, bilaterally.  
She had active muscle spasms for which she took muscle 
relaxants and pain killers.  On examination, her neck 
demonstrated reduced range of motion due to stiffness and 
pain.  There was 20 degrees of forward flexion and extension, 
15 degrees of left and right lateral rotation, and 5 degrees 
of left and right flexion.  X-rays and a MRI both showed C5 
and C6 intervertebral disc disease.  There was osteophyte 
spur formation at C7, which likely accounted for some of the 
radiculopathy.  The diagnosis was cervical intervertebral 
degenerative disc disease with painful reduced motion and 
bilateral upper arm radiculopathy.  The neurological 
examination report indicated that reports of EMG studies of 
April 2000 were reviewed.  The studies showed extensive 
needle electromyography done in the right and left upper 
extremities and over cervical spinal muscle distribution.  
Sensory changes here were consistent with muscle action 
potentials stemming from the cervical region (this was 
consistent with the feelings of radiculopathy that the 
veteran had from the disc in the neck down both arms, where 
she described intermittent tingling to burning sensation).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  

LGLS

The veteran's disability currently has a zero percent 
(noncompensable) evaluation under Code 7010, supraventricular 
arrhythmias.  The criteria for this codes provides a 10 
percent evaluation for permanent atrial fibrillation (lone 
atrial fibrillation), or; one to four episodes per year of 
paraoxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  A 30 
percent evaluation is warranted for paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

As noted in the evidence above, sinus tachycardia was 
documented by a Holter monitor in October 2001.  As this is 
the only occurrence that was documented within a one year 
period, the criteria for 10 percent, and no more, have been 
met.

Cervical spine

The veteran's neck disability is currently evaluated as 40 
percent disabling under Code 5293.  The Board observes that, 
effective September 23, 2002, the schedular criteria for the 
evaluation of intervertebral disc syndrome underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law and regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation her neck 
disability be evaluated under the pertinent regulations 
effective both before and after the September 23, 2002 
changes to the rating schedule.  

Prior to the recent regulation change, a 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

The "amended" rating criteria for the evaluation of 
intervertebral disc syndrome provides that the evaluation 
(preoperatively or  postoperatively) is to be made either on 
the total duration  of incapacitating episodes over the past 
12 months or by  combining under 38 C.F.R. § 4.25, separate 
evaluations of its  chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method  results in the higher 
evaluation.  

The criteria for the evaluation of intervertebral disc 
syndrome, which became effective September 23, 2002, 38 
C.F.R. § 4.71a, DC 5293 provides that when rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, a 40 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, a maximum 60 percent rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002, provides that an incapacitating episode is a period of  
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Supplementary information 
in the published final regulations  states that treatment by 
a physician would not require a visit to a physician's office 
or hospital but would include  telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  See Note 1 to 38 C.F.R. § 4.71a, DC 5293, 
effective September 23, 2002. 

Note 2 to 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002, provides that when rating on the basis of chronic 
manifestations, the orthopedic disabilities will be rated 
under the most appropriate orthopedic diagnostic code or 
codes and the evaluation of neurologic disabilities will be 
done separately using the most appropriate neurologic 
diagnostic code or codes.  Chronic orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See Note 2 to 38 C.F.R. § 
4.71a, DC 5293, effective September 23, 2002.   

Both the old and the new criteria has been considered and the 
Board finds that consideration of the veteran's disability 
under the old criteria would produce more favorable results.  
Under the criteria in effect prior to September 23, 2002, the 
veteran's cervical disability meets the criteria for a 60 
percent evaluation.  As shown by the evidence above, the 
veteran has characteristic pain and demonstrable muscle 
spasm.  Even though left arm radiculopathy was considered in 
evaluating one of the veteran's other disabilities, the Board 
may consider complaints of right arm pain without threat of 
pyramiding under 38 C.F.R. § 4.14 (2002), which is 
prohibited.  The evidence is inconsistent as to whether there 
is radiculopathy in the right arm, with Dr. Jackson's report 
of March 2001 indicating that there is no radiculopathy in 
the right extremity and a diagnosis in the VA examination 
report of July 2002 that indicated otherwise.  Resolving all 
doubt in the veteran's favor, complaints of right arm pain is 
attributed to radiculopathy stemming from the neck 
disability.

In VAOPGCPREC 36-97 (Dec. 12, 1997), it was held that DC 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic  
nerve may cause limitation of spinal motion.  While in this 
case the sciatic nerve, associated with intervertebral disc 
syndrome of the lumbosacral segment of the spine, is not 
involved, the  rationale is equally valid in this case 
because the disability may effect a nerve associated with the 
cervical segment of the spine.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this code.  VAOGC 36-97 also held that when a veteran has 
less than the maximum evaluation under DC 5293 based on 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating for limitation of motion.  
The factors have been considered, pursuant to DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995); however, since the 
veteran's disability is being assigned the maximum evaluation 
under DC 5293, a higher evaluation under this code based on 
these additional factors is not possible.

Under the new criteria that became effective September 23, 
2002, an evaluation greater than 60 can only be achieved by 
separately rating orthopedic and neurological manifestations.  
With regard to the orthopedic component, the maximum 
evaluation for limitation of motion of the cervical spine is 
30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  Although the June 2002 VA examination report provide 
support for a 30 percent evaluation for the orthopedic aspect 
of the disability, there is no such support to warrant 40 
percent or more for neurological findings.  To do so, there 
must be moderate or severe incomplete paralysis of the upper 
radicular group (fifth and sixth cervicals) in the major 
(right) upper extremity.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8510 (2002).  The term "incomplete paralysis" with 
this and other peripheral nerve injuries, indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral combine with 
application of the bilateral factor.  Id.  As the 
neurological manifestations are sensory in nature based on 
her complaints of burning and some tingling, the assignment 
of no more than 20 percent for the right upper extremity 
would be warranted.  This evaluation would be consistent with 
mild involvement of the right (major) upper extremity.  See 
Id.  In view of the foregoing, consideration under the 
recently revised criteria does not result in a higher 
evaluation.

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2002).  In this regard, 
the Board notes that there is no showing that the disability 
under consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
percentages for LGLS and status post anterior cervical 
fusion, discectomy for ruptured disc at C5-C6).  In addition, 
there is no showing that the veteran's left knee has 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
are not met.   


ORDER

An evaluation of 10 percent for LGLS is granted, subject to 
the regulations controlling the disbursement of VA monetary 
benefits.

An evaluation of 60 percent for status post anterior cervical 
fusion, discectomy for ruptured disc at C5-C6 is granted, 
subject to the regulations controlling the disbursement of VA 
monetary benefits. 
REMAND

The veteran contends that the RO erred by failing to grant 
service connection for an abdominal hysterectomy and 
bilateral salpingo-oophorectomy, and CTS of the right wrist 
secondary to CTS of the left wrist.

Service medical records showed that the veteran was seen on 
several occasions for excessive cramping and bleeding during 
her menstrual cycle.  A discharge summary and history from 
the Biloxi VA Medical Center (VAMC) dated in February 1999 
indicated that a hysterectomy and removal of both ovaries and 
tubes was performed at the veteran's request due to 
complaints of intermenstrual bleeding with hypermenorrhea and 
severe dysmenorrheal.  Although a VA examiner opined in July 
2000 that there was no evidence that the small uterine 
fibroid was present in the past nor actually was a 
contributing factor to the decision to proceed with a 
hysterectomy for abnormal bleeding, this opinion is not 
specifically make reference to the veteran's complaints in 
service.  For this reason, a VA examination is necessary to 
determine the etiology of the veteran's claimed, disorder, 
involving excessive bleeding and cramping, and its 
relationship to the hysterectomy and removal of both ovaries 
and tubes.  A operative report and related documents from the 
Biloxi VAMC should first be obtained and associated with the 
file to provide a more complete picture of the circumstances 
surrounding the procedure.  

With regard to CTS of the right wrist, the Board notes that 
although service medical records do not contain complaints or 
findings associated with the right wrist, service connection 
has been established for CTS of the left wrist.  Post-service 
medical records indicated that an initial diagnosis of CTS of 
the right wrist was made in 1998.  A review of the record 
reveals that there is no opinion as to whether CTS of the 
right wrist is secondary to CTS of the left wrist.  For this 
reason, the veteran must be scheduled for a VA examination.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all medical 
records from the Biloxi VAMC associated 
with the veteran's hysterectomy in 
February 1999.  All records not 
previously obtained should be associated 
with the claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2002) are fully complied 
with and satisfied.  This includes 
notifying the veteran and her 
representative in writing of what 
evidence, if any, will be obtained by her 
and what evidence, if any, will be 
retrieved by VA. 

3.  Thereafter, the RO should arrange for 
the veteran to undergo gynecological and 
orthopedic examinations to determine the 
nature and etiology of the claimed 
disabilities.  Send the claims folder to 
the physicians for review.  The claims 
folder must be reviewed by the examiners 
and a notation to the effect that this 
record review took place should be 
included in the examination reports.  Any 
test or studies deemed appropriate by the 
physicians to make these determinations 
should be undertaken.  

With regard to the gynecological 
examination, the examiner should report a 
history of the veteran's gynecological 
disorder.  An opinion should be offered 
as to whether the veteran had a 
gynecological disorder prior to her 
hysterectomy that was related to service.  
If a relationship is found, the examiner 
should provide an opinion as to whether 
the abdominal hysterectomy and bilateral 
salpingo-oophorectomy were medically 
necessary due to the disorder.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the records.

With regard to the orthopedic 
examination, the examiner should report a 
history of the veteran's carpal tunnel 
syndrome of the right wrist. An opinion 
should be offered as to whether it is at 
least as likely as not that CTS of the 
right wrist is secondary to CTS of the 
left wrist.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record. 

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.   

4.  After ensuring that the provisions of 
the Veterans Claims Assistance Act of 
2000 have been complied with, the RO 
should readjudicate this claim.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The requisite period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



